   Case 1:20-mj-00337-CLP Document 1 Filed 04/29/20 Page 1 of 4 PageID #: 1



AB:ADG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                  COMPLAINT

            - against -                                   (18 U.S.C. § 1708)

FENG CHEN,                                                20-MJ-337

                          Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                MICHAEL E. SEGNAN, being duly sworn, deposes and states that he is a

Postal Inspector with the United States Postal Inspection Service, duly appointed according

to law and acting as such.

                On or about April 28, 2020, within the Eastern District of New York, the

defendant FENG CHEN did steal, take and abstract articles and things from and out of any

mail, package, mail route and other authorized depository for mail matter.

                (Title 18, United States Code, Section 1708)

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.        I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) and have been involved in the investigation of numerous cases involving mail



       1
          Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
Case 1:20-mj-00337-CLP Document 1 Filed 04/29/20 Page 2 of 4 PageID #: 2
Case 1:20-mj-00337-CLP Document 1 Filed 04/29/20 Page 3 of 4 PageID #: 3
Case 1:20-mj-00337-CLP Document 1 Filed 04/29/20 Page 4 of 4 PageID #: 4
